 



EXHIBIT 10.36

THIRD AMENDMENT TO LEASE

     This Third Amendment to Lease Agreement (“Third Amendment”) is to be
effective upon the closing of the Purchase and Sale Contract, Church Ranch
Business Park, entered into by and between Scott Kaufman (“Landlord”) and
LaSalle Bank, N.A., made and entered into effective as of July 30, 2004
(“Effective Date”) and is entered into by and between Landlord and Myogen, Inc.
(“Tenant”). The Tenant and Landlord may be referred to herein as the “Parties”
and either one of them may be referred to herein as a “Party”.

RECITALS

     A. Church Ranch Business Center, LLC, a Colorado limited liability company,
as Landlord (“Original Landlord”) and Tenant entered into that certain lease
agreement dated January 1, 2002 (which, together with the First Amendment, the
Second Amendment, and Third Amendment described below shall be referred to
herein as the “Lease”), for the lease of space designated as Suites 102-107,
Building 1, and Suites 209-212, Building 2, totaling approximately 22,040 gross
square feet, in the Church Ranch Business Center, 7575-7577 West 103rd Avenue,
Westminster, Colorado 80021 (the “Project”).

     B. Sevo Miller, Inc. as receiver (“Receiver”) by that certain order
appointing receiver dated June 16, 2003, and Tenant entered into that certain
First Amendment to Lease dated December 2, 2003, to amend the Lease for an
additional 6,202 square feet of space and to add Suite 213, Building 2 to the
definition of the Property being leased by the Tenant.

     C. LaSalle Bank, N.A. is the successor in interest to the Original Landlord
and is the current owner of the Project.

     D. LaSalle Bank, N.A. and the Tenant entered into that certain Second
Amendment to Lease dated April 15, 2004 to amend the lease for an additional
9,734 square feet of space and to add Suite 109, Building 1 to the definition of
Property being leased by the Tenant.

     E. Scott Kaufman and LaSalle Bank, N.A. entered into a Purchase and Sale
Contract Church Ranch Business Park, made and entered into effective as of July
30, 2004 (the “Purchase Contract”) under which Scott Kaufman agreed to purchase
the real property located at 7575-7581 103rd Street, Broomfield, Colorado,
commonly known as the Church Ranch Business Park (the “Project”).

     F. The Tenant has requested that Scott Kaufman, or his assigns, as
permitted under the Purchase Contract, upon the closing of the purchase of the
Project under the Purchase Contract and contingent upon the closing of the
Purchase Contract on or before November 1, 2004, enter into a lease for an
additional 2,025 square feet of space at the Project, which additional space is
currently occupied by GoEngineer (the “GoEngineer Space”) and Tenant and Scott
Kaufman, or his assigns, upon becoming the owner of the Project, have agreed to
amend the terms of the Lease to permit Tenant to lease the GoEngineer Space,
subject to and contingent upon the GoEngineer Space becoming available for lease
to the Tenant.

 



--------------------------------------------------------------------------------



 



     In consideration of the mutual agreements set forth herein, Scott Kaufman,
as Landlord, and Tenant agree that the Lease will be amended as follows:

     1. Property. Upon delivery of the GoEngineer Space to the Tenant, the
definition of the “Property”, as defined in Section 1.04 of the Lease, is
amended to include the GoEngineer Space. The GoEngineer Space is depicted on
Exhibit A to this Third Amendment. Except as set forth herein, the Property
shall be deemed to include the GoEngineer Space for all purposes under the
Lease. This provision of the Third Amendment to Lease is subject to and
conditioned upon the Landlord being successful in its efforts to relocate
GoEngineer or to terminate the lease between GoEngineer and the Landlord with an
out-of-pocket expense of the Landlord not to exceed Ten Dollars ($10.00) per
square foot of the space currently being leased by GoEngineer. The Landlord
agrees to use reasonable efforts to relocate GoEngineer or to terminate the
GoEngineer lease, but if Landlord is not successful in those endeavors, Landlord
will have no obligation to lease the GoEngineer Space to the Tenant.

     2. Term. The definition of “Lease Term” as set forth in Section 1.05 of the
Lease, which shall be applicable to all property leased by the Tenant including
the property leased under the original Lease, the property leased under the
First Amendment to Lease, the property leased under the Second Amendment to
Lease, and the GoEngineer Space, upon delivery of that space to the Tenant,
shall commence on November 1, 2004 (or such earlier date as Scott Kaufman, or
his assigns, closes on the purchase of the Project under the Purchase Contract)
and shall terminate at 11:59 p.m. on October 31, 2008. The Tenant’s lease of the
GoEngineer Space shall commence on the date that the Landlord delivers that
space to the Tenant.

     3. Security Deposit. No security deposit is being required in addition to
the $27,299.15 Security Deposit that has already been deposited with LaSalle
Bank, N.A. Upon the closing of Landlord’s purchase of the Project, Landlord
shall take possession of Tenant’s existing Security Deposit and hold the same in
trust pursuant to the terms and conditions of the Lease. Upon the expiration or
earlier termination of the Lease, Landlord shall return to Tenant all unused
portions of the Security Deposit in accordance with the terms and conditions of
the Lease.

     4. Base Rent. Commencing on the effective date of this Third Amendment, and
provided that Scott Kaufman, or his assigns, is successful in delivering the
GoEngineer Space to the Tenant, the base rent as described in Section 1.12(a) of
the Lease, for all property subject to the Lease, as modified by the various
amendments to the Lease, shall be the fixed amount of Thirty Thousand Dollars
and Seventy-Five Cents ($30,000.75) per month (based on 40,001 square feet of
space at a rental rate of $9.00 per square foot). The base rent shall remain at
that amount from the commencement date of this Third Amendment through
October 31, 2005. Thereafter, the base rent shall be increased 2.5% per annum.
During any period in which the Landlord is not successful in delivering the
GoEngineer Space to the Tenant, the base rent for all space shall be the fixed
amount of Twenty-Eight Thousand Four Hundred Eighty-Two Dollars ($28,482.00) per
month (based upon a rate of $9.00 per square foot x 37,976 square feet of
rentable space), subject to an annual increase of 2.5%.

     5. Additional Rent. Tenant shall pay Additional Rent as provided by the
terms of the Lease. Current operating expenses for the Property are estimated to
be approximately $4.50 per rentable square foot per annum, excluding Tenant’s
utilities and janitorial expenses. Landlord agrees that the Additional Rent
controllable expenses to be paid by the Tenant under the Lease

2



--------------------------------------------------------------------------------



 



shall not exceed an annual increase of more than four percent (4%) per year in
excess of the current operating expenses. “Controllable expenses” are expenses
controllable by the Landlord but do not include, for example, taxes, utilities,
insurance, and other charges beyond the Landlord’s control.

     6. Acceptance of GoEngineer Space. The taking of possession of the
GoEngineer Space shall be deemed acceptance of the same by Tenant in its “As Is”
condition, except for latent defects, without any obligation whatsoever on the
part of the Landlord to repair, remodel, reconstruct, or modify the GoEngineer
Space for Tenant. EXCEPT WITH RESPECT TO LATENT DEFECTS, THERE ARE NO IMPLIED
WARRANTIES OF MERCHANTABILITY, HABITABILITY OR FITNESS FOR A PARTICULAR PURPOSE
WITH RESPECT TO THE GOENGINEER SPACE, OR OF ANY OTHER KIND ARISING OUT OF THIS
THIRD AMENDMENT, AND THERE ARE NO WARRANTIES WITH RESPECT TO THE GOENGINEER
SPACE THAT EXTEND BEYOND THOSE EXPRESSLY STATED IN THIS THIRD AMENDMENT.
Notwithstanding the foregoing, Landlord shall be responsible for the costs of
any latent defects in the GoEngineer Space, provided Tenant gives written notice
of same to Landlord within ninety (90) days of occupancy of the GoEngineer
Space. “Latent defects” as used herein, shall mean a defect that would not
ordinarily be observed during a walk-through inspection of the GoEngineer Space.

     7. Right of First Refusal.

          a. Right of First Refusal to Lease Additional Property. Provided the
Lease is in full force and effect, and that the Tenant is not in default under
the Lease and that space is available, Tenant shall have a right of first
refusal to lease any additional space owned by the Landlord in the Church Ranch
Business Center. If the Landlord desires to lease any additional space in the
Church Ranch Business Center and receives from a third party a bona fide offer
to lease additional property in the Church Ranch Business Center, which offer is
acceptable to the Landlord, Landlord agrees to disclose the terms of such offer
to the Tenant, in writing. Tenant shall have five (5) business days after
receiving notice of the terms of the offer from the Landlord within which to
elect to lease additional property in the Church Ranch Business Center, or a
portion thereof, on terms identical to those offered to the Landlord by the
third party. Such an election shall be made by written notice to the Landlord
within five (5) business days after the Tenant receives the Landlord’s notice of
its intent to lease all or a portion of the space in the Church Ranch Business
Center which has been requested by a third party. If Tenant elects to exercise
its right of first refusal, Tenant shall enter into a lease with the Landlord
for the additional space on the terms and conditions as contained in the offer
from the third party. Said lease shall be entered into within thirty (30) days
after the Tenant receives a draft of the Lease. The term of any lease for
additional space pursuant to this paragraph shall be coterminous with the term
of all space leased by the Tenant. In the event the offer from the third party
includes Tenant incentives, such as, but not limited to, an offer to lease space
with the requirement that the Landlord provide and pay for tenant finish, any
lease to be entered into by Tenant and Landlord, pursuant to this right of first
refusal, shall provide that all such Tenant incentives or requirements of the
Landlord to provide tenant finish shall be prorated based on the length of the
term of the lease to be entered into by the Landlord and by the Tenant as
compared to the offer from the third party. For example, if the offer from the
third party includes a provision that the Landlord provide tenant finish in the
amount of $10,000.00 and the lease is for a five (5) year

3



--------------------------------------------------------------------------------



 



term and the lease to be entered into by the Landlord and Tenant is only for a
two (2) year term, the lease between the Landlord and Tenant shall only obligate
Landlord to provide tenant finish in the amount of $4,000.00 rather than tenant
finish in the amount of $10,000.00. Tenant’s right of first refusal under this
paragraph 7(a) shall terminate and shall automatically expire, as to that
portion of the Property known as Buildings 3 and/or 4 if Landlord receives an
offer to purchase Buildings 3 and/or 4, which offer is acceptable to the
Landlord, and Tenant fails to exercise its right of first refusal to purchase
the building that is subject to that offer as set forth in paragraph 7(b) below.
Tenant’s right of first refusal to lease additional space in that portion of the
Property known as Buildings 1 and 2 shall continue notwithstanding Tenant’s
failure to exercise its right of first refusal to purchase Buildings 3 and/or 4
as set forth in paragraph 7 b below.

          b. Right of First Refusal to Purchase Buildings 3 and/or 4. In the
event Landlord desires to sell that portion of the Property known as Buildings 3
and/or 4 (“Buildings 3 and/or 4”) and Landlord receives from a third party a
bona fide offer to purchase either Building 3, Building 4 or both Buildings 3
and 4, and that offer is acceptable to Landlord, Landlord agrees to disclose the
terms of such offer to Tenant, in writing, within five (5) business days
following receipt of the offer. Upon receiving written notice of the terms of
the offer and upon receipt of a copy of that offer, Tenant shall have five
(5) business days in which to elect to purchase the building or buildings
subject to that offer on terms identical to those offered by the third party.
Such an election shall be made by written notice to the Landlord. Within thirty
(30) days thereafter, the parties shall enter into a written contract of sale in
a form approved by the Colorado Real Estate Commission expressly including and
incorporating all of the terms of the third party offer made to the Landlord,
except as the parties may mutually agree. Within three (3) days after the full
execution of the Colorado Real Estate Commission Contract, the Tenant shall
deposit an earnest money check with a mutually agreed upon title company in the
amount contained in the third party offer, to be applied to the purchase price.
If the Tenant, after receiving notice of the third party offer, fails to
exercise its right of first refusal to purchase the building or buildings
subject to that offer, within the allotted five (5) business day period,
Tenant’s right of first refusal to purchase the building or buildings subject to
that offer and Tenant’s right of first refusal to lease space in the building or
buildings subject to that offer, as set forth in paragraph 7(a) above, shall
terminate and Tenant shall thereafter have no further right to either lease
space in the building or buildings subject to that offer nor shall Tenant
thereafter have any further right to purchase the building or buildings subject
to that offer. Notwithstanding the foregoing, if the property subject to the
right of first refusal is not sold to the third party pursuant to the offer
submitted by the third party and accepted by the Landlord, as may be extended
for a period of time not to exceed sixty (60) days, Tenant’s right of first
refusal to purchase the property subject to that offer shall be reinstated and
Tenant shall have a right of first refusal on any additional or subsequent
offers to purchase the property subject to that offer in accordance with the
provisions of this paragraph 7b.

     8. Option to Extend Term. Tenant shall have two options to extend the term
of this lease for an additional five (5) years each. The options must be
exercised by written notice to the Landlord not later than nine (9) months prior
to the then current term expiration date. Failure to timely notify the Landlord
of the exercise of the option to extend the term of this lease shall result in
the expiration of such option to extend term. In the event of any timely
exercise of the option to extend the term of this Lease, the base rent shall be
in an amount to be mutually agreed upon by the Landlord and the Tenant, which in
no event shall be less than the rent being paid by the Tenant, including all
annual increases, at the end of the then current term. In the event the parties
are unable to agree upon the base rent for the renewal terms, within sixty
(60) days after

4



--------------------------------------------------------------------------------



 



the Landlord’s receipt of the Tenant’s notice, the base rent for the renewal
terms shall be determined in the following manner:

          a. Procedure. If the Landlord and the Tenant cannot agree upon the
then current market rent for the Leased Premises, the market rent shall be
determined by appraisal as set forth herein. The Landlord and the Tenant shall
each select a qualified independent leasing professional, each of whom shall
determine the market rent for the Leased Premises. Each party shall be
responsible for paying the leasing professional which they select. If there is a
difference between the appraisals of such two leasing professionals of fifteen
percent (15%) or less of the highest such appraisal, the fair market value for
the purposes hereof shall be the average of the two appraisals. If the
difference between the appraisals is in excess of fifteen percent (15%), the two
leasing professionals shall select a third qualified independent leasing
professional who shall also determine the market rent of the Leased Premises,
and, in such event such market rent for the purposes hereof shall be the average
of such three appraisals. If either party does not appoint its leasing
professional within twenty (20) days after the date of the notice of the
exercise of the extension option, the appraisal made by the leasing professional
selected by the other party within such period shall be used to determine the
fair market value. In the event a third leasing professional is necessary, such
leasing professional shall be chosen within twenty (20) days after the
comparison of the appraisals of the first two leasing professionals. The fees
and expenses of the third leasing professional, if necessary, shall be paid
equally by the Landlord and the Tenant. If either party fails to contribute the
funds or the fees and expenses of the third leasing professional, the appraisal
of the leasing professional hired by the other party shall be determinative of
the fair market value.

          b. Guidelines. In order to be properly selected hereunder, a leasing
professional must have (i) submitted an estimate of the cost of such appraisal,
and (ii) contracted to provide the appraisal within ten (10) days after being
hired. The market rent of the Leased Premises shall be the leasing
professional’s opinion of comparable then existing market rate rents for
comparable premises, for a comparable term within a five-mile radius of the
Property. In order to be considered a qualified independent leasing professional
for purposes hereof, a leasing professional must be a licensed real estate
broker employed by a reputable local, regional or national real estate brokerage
company, with at least five (5) years of experience in representing landlords
and/or tenants in commercial leasing transactions. The determination of the
market rent in accordance with the foregoing shall be final and binding upon the
parties.

     Tenant shall also have the right, upon giving the Landlord written notice
no later than sixty (60) days prior to termination of the Lease, to extend the
term of this Lease for an additional four (4) months, at the then current rental
rates. In the event the Tenant holds over and remains in possession after this
Lease has expired, for a period of time not to exceed one (1) year from the date
this Lease was to have otherwise terminated, and without any written agreement
with the Landlord, the base rent shall be at a rental rate of 150% of the base
rent prior to the holdover. Unless Tenant holds over pursuant to a written
agreement, Tenant’s occupancy of the premises shall be on a month-to-month
basis.

     9. Tenant Improvement Allowance. Landlord shall provide Tenant a tenant
improvement allowance, to construct Tenant finish and improvements in the space
leased by the Tenant (including the GoEngineer Space), in an amount up to Two
Hundred Fifty Thousand Dollars ($250,000.00). The Tenant shall be entitled to
the entire $250,0000.00 improvement

5



--------------------------------------------------------------------------------



 



allowance whether or not the Landlord is able to deliver the GoEngineer Space to
the Tenant. The tenant improvement allowance shall be allowed for any costs
related to the Tenant’s occupancy including space planning, voice and data
cabling, furniture, tenant improvements, or rent credits. The tenant improvement
allowance shall be paid by the Landlord to the Tenant within forty-five
(45) days of receipt from the Tenant of invoices and documentary evidence,
reasonably acceptable to the Landlord, supporting the expenditures, or upon the
date that Tenant notifies the Landlord that it will apply the improvement
allowance as a rent credit, and provided Tenant has delivered to the Landlord
invoices and documentary evidence reasonably acceptable to the Landlord
supporting the expenditures. Any amounts to be paid to the Tenant for a tenant
improvement allowance shall be for expenditures incurred by the Tenant not more
than nine (9) months prior to the effective date of this Third Amendment, and
not more than six (6) months after the Landlord delivers the GoEngineer Space to
the Tenant. If Tenant elects to apply some or all of the Tenant Improvement
Allowance as a rent, common area maintenance, insurance and property tax credit,
Tenant shall so inform the Landlord in writing, on or before the expiration of
forty-five (45) days from the effective date of this Third Amendment, that
Tenant has elected to take the rent, common area maintenance, insurance and
property tax credit in lieu of paying rent, common area maintenance, insurance
and property taxes in the amount of that credit. Notwithstanding the foregoing,
Tenant, in its sole discretion, may apply the $250,000 improvement allowance
towards both the reimbursement of its tenant improvement costs, and towards
Tenant’s rent, common area maintenance, insurance and property tax credits.

     10. Tenant’s Right to Terminate Lease. Tenant’s right and option to
terminate Lease, as set forth in Section 5 of Exhibit A to the Lease, as amended
by the Third Amendment to Lease, shall automatically expire, unless previously
exercised, upon the closing of the Purchase Contract by Scott Kaufman.

     11. Generator and Outside Storage. Tenant shall have the right to install
its own generator, additional laboratory support equipment, and to use available
building riser conduit, and to run additional riser conduit within the building
from the emergency generator and laboratory equipment to the Tenant’s leased
premises from the roof and the exterior pad and storage space to the interior of
the leased premises. The exact location for the additional generator, laboratory
support equipment and conduit shall be mutually agreed to by the Landlord and
Tenant. Tenant shall also have the right to install a modular exterior storage
structure for the storage of hazardous materials. The size of the structure will
be approximately ten feet by thirty feet. The location of the structure and the
construction specifications shall be subject to the Landlord’s consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Any
structure to be constructed by the Tenant shall comply with all applicable
covenants, and all applicable city, state, and federal laws, rules and
regulations concerning Tenant’s use of the Property. Tenant shall have and
maintain in effect at all times an environmental insurance policy naming the
Landlord as an additional insured with a limit of not less than $1 Million per
occurrence, and in the aggregate. The environmental insurance policy shall add
the Landlord as an additional insured with respect to the generator, outside
storage, and any storage of hazardous materials on the premises. The Tenant
shall comply with the terms of the Lease, and specifically Exhibit D to the
Lease Agreement for the generator, outside storage, and any storage of hazardous
materials on the premises.

     12. Assignment and Sublease. In the event of any assignment or sublease, as
permitted by Article Nine under the Lease Agreement, in addition to the terms as
set forth in

6



--------------------------------------------------------------------------------



 



Article Nine of the Lease Agreement, any assignment or sublease, which is
authorized by the Landlord, shall be made under conditions in which the Tenant
remains liable under the Lease. In the event that there is any assignment or
sublease which provides for payment to the Tenant of an amount in excess of what
the Tenant is obligated to pay the Landlord under the Lease, as a condition to
approving the assignment or sublease, the Landlord shall be entitled to receive
fifty percent (50%) of any additional rent or amounts to be paid to the Tenant
by any subtenant or assignee over and above what Tenant is obligated to pay
Landlord for the lease of that same space, after deduction of Tenant’s actual
costs of subleasing the space to include, but not limited to, brokerage fees,
improvement allowances and transaction concessions.

     13. Security System. Tenant shall have the right to install at its expense,
an independent security system to monitor its premises.

     14. Access. Tenant shall have unlimited access to the Property it is
leasing from the Landlord under this Lease and there shall be no restrictions on
the Tenant’s hours under which it may access the Property.

     15. Additional Tenant Improvements. Provided there is no damage to the
structure of the Project, and upon consent of the Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed, the Tenant has the right
to install equipment on the roof of the structure and the right to connect
cabling and the right, at its expense, to install pipe chase space and conduits
for telecommunication purposes, including a satellite dish, antennae, microwave
dish, tower, cabling and fiber optics, and other uses within the building, and
at designated areas on the roof of the building, at no additional rental expense
to the Tenant. Tenant shall be permitted to install up to four (4)
telecommunication devices in a designated area on the roof and to connect such
equipment to the premises. All work and additional improvements to be
constructed by the Tenant shall be constructed in a workmanlike manner and upon
satisfaction to the Landlord that the structure of the roof and building has not
been adversely impaired.

     16. Condition Upon Termination. Notwithstanding the provisions of Section
6.06 of the Lease or any other provision of the Lease, or any prior amendment
thereto, the Tenant will not be required to remove the Tenant improvements which
Tenant installs or has installed or which Tenant constructs or has constructed
on the Property, provided that Tenant shall be required to remove all of
Tenant’s equipment, supplies, furniture, hazardous materials, inventory,
appliances and other easily movable property, and leave the premises in a
Abroom-clean condition.@

     17. Subordination and Attornment. Article Eleven of the Lease is hereby
deleted and replaced by the following:

Landlord reserves the right to place liens and encumbrances on the Leased
Premises superior in lien and effect to this Lease subject to the following.
This Lease, and all rights of Tenant hereunder shall be subject and subordinate
to any liens and encumbrances now or hereafter imposed by Landlord upon the
Leased Premises or the Property or any part thereof; provided, however, that so
long as Tenant is not in default after the expiration of notice and cure periods
under the terms and conditions of this Lease, Tenant’s

7



--------------------------------------------------------------------------------



 



possession of the Leased Premises shall not be disturbed. Tenant agrees to
execute, acknowledge and deliver to Landlord, within ten (10) days after receipt
of written request, any and all instruments required by Landlord or Landlord’s
lender(s) to subordinate this Lease and all rights herein to any such lien or
encumbrance, provided that such instrument contains nondisturbance language
satisfactory to Tenant. In the event of a foreclosure of any mortgage on the
Property or a deed in lieu thereof, Tenant shall attorn to, and become the
Tenant of, the purchaser at the foreclosure sale or the grantee of such deed in
lieu thereof, and shall recognize such party as the Landlord under this Lease.
Tenant waives any right to terminate this Lease because of any such foreclosure
proceedings or deed in lieu thereof.

     Tenant shall, in the event of sale or assignment of Landlord’s interest in
whole or in part in the Demised Premises or the building in which the Demised
Premises is located, or this Lease or the Property, or if the Demised Premises
or such building comes into the hands of a mortgagee, ground lessor or another
person whether because of a mortgage foreclosure, exercise of a power of sale
under a mortgage, or otherwise, attorn to the purchaser or such mortgagee or
other person and recognize the same as Landlord hereunder, provided that such
purchasers or mortgagee agrees not to disturb Tenant’s occupancy of the Demised
Premises as long as Tenant is not in default of its obligations under this Lease
after the expiration of all applicable notice and cure periods. Tenant shall
execute, at Landlord’s request, any attornment agreement required by any
mortgagee or other such person to be executed, containing such provisions as
such mortgagee or other person requires and containing such non-disturbance
provisions as are described above. Such attornment shall be effective upon
mortgagee’s or other person’s acquisition of title to the Property. Tenant
agrees to execute such further evidences of attornment as mortgagee or other
person may from time to time request. The attornment of Tenant shall not be
terminated by foreclosure and in no event shall mortgagee or other person, as
holder of any security instrument or as successor landlord, be liable to Tenant
for any act or omission of any prior landlord or for any liability or obligation
of any prior landlord occurring prior to the date that mortgagee or any
subsequent owner acquires title to the Property; provided, however, that the
foregoing shall not relieve the mortgagee or subsequent owner from any Landlord
obligations under this Lease following the date that mortgagee or the subsequent
owner acquires title to the Property. Mortgagee may, at mortgagee’s option,
accept or reject such attornment. Within ten (10) days after written request
therefor by Landlord, or in the event that upon any sale, assignment or
hypothecation of the Demised Premises or the land thereunder by

8



--------------------------------------------------------------------------------



 



the Landlord, an offset statement shall be required from Tenant, Tenant agrees
to deliver a certificate addressed to any such proposed mortgagee or purchaser
or to the Landlord certifying that this Lease is in full force and effect (if
such be the case) and there are no defenses or offsets thereto, or stating those
claimed by Tenant. Tenant agrees to non-material modifications of this section
in the event the same is requested by Landlord’s lender.

     18. Brokerage Fees. The Staubach Company is the exclusive agent of the
Tenant and owes fiduciary responsibilities to the Tenant. Any fees to be paid to
the Staubach Company by the Landlord shall be paid in accordance with the terms
of a commission agreement previously entered into by and between the Landlord
and the Staubach Company.

     19. Counterparts. This Third Amendment may be executed in counterparts and
the parties agree that facsimile signatures thereon shall be sufficient to bind
the parties to the terms hereof.

     20. Ratification. Tenant acknowledges that to its actual knowledge, LaSalle
Bank, N.A., as the current owner of the Property, is not in default under any
term or provisions set forth in the Lease as of the date of this Third
Amendment. All of the terms, covenants and conditions of the Lease, as modified
by the First Amendment, by the Second Amendment, and by the Third Amendment,
shall continue in full force and effect and the same are hereby reaffirmed, made
and rewritten, except to the extent that any such terms, covenants or conditions
have been nullified hereby or conflict or are inconsistent with this Third
Amendment, in which event the terms of this Third Amendment shall in all
respects govern and prevail.

     21. Binding Effect. This Third Amendment shall only be effective upon the
purchase of the Project by Kaufman, or his assigns, on or before November 1,
2004. If the closing of the Purchase Contract by Kaufman, or his assigns, does
not occur on or before November 1, 2004, this Third Amendment shall have no
force and effect. Upon the closing of the Purchase Contract, this Third
Amendment shall be binding upon and shall inure to the benefit of the Parties
hereto and their respective successors and assigns.

9



--------------------------------------------------------------------------------



 



     

  /s/ Scott Kaufman

 

--------------------------------------------------------------------------------

 

  Scott Kaufman
 
   

  MYOGEN, INC.
 
   

  By: /s/ J. William Freytag

 

--------------------------------------------------------------------------------

 

  Title: President & CEO

10